PER CURIAM.
Enrique Diaz appeals the judgments and sentences imposed upon him for aggravated battery, aggravated assault, false imprisonment, and two counts of attempted armed robbery. We affirm the judgments and sentences. However, we remand for correction of the scoresheet.
There was sufficient evidence to support the trial court’s oral finding of severe vic*489tim injury. This finding was also indicated in writing on the scoresheet and on the sentences. The scoresheet, however, re-fleeted only fourteen points for moderate victim injury instead of twenty-one for severe victim injury. We remand with instructions to correct the scoresheet to re-fleet points for severe victim injury.
Affirmed but remanded with instructions.
SCHOONOVER, C.J., and CAMPBELL and THREADGILL, JJ., concur.